VANDE WALLE, Chief Justice,
concurring specially.
[¶ 17] I concur in the opinion of the Court written by Justice Kapsner. Rule 201 of the Rules of Evidence, Judicial Notice of Adjudicative Facts, applies to proceedings involving termination of parental rights. Rule 201 as well as Rules 101 and 1101 leave no doubt on that score.
[¶ 18] I write separately to note that language in some of our prior opinions may have left an impression that a less formal procedure than that set forth in *457Rule 201 allowed the trial court to consider prior proceedings. For example, in McBeth v. 343 N.W.2d 355, 358 (N.D.1984), we observed that although due process prohibits a court from taking judicial notice of testimony of proceedings pri- or to the termination of parental rights if the parents did not receive the notice required for termination, the juvenile court does not need to operate in a vacuum as to the results of the previous proceedings. We went on to say:
At a termination hearing a trial court necessarily considers prior proceedings and the events that followed when determining if the conditions and causes of the deprivation are likely to continue or will not be remedied, one of the elements to be established in terminating parental rights.
Similar language may be found in other cases and to the extent such language misled trial judges and lawyers, the opinion in this case should remedy that misconception.
[¶ 19] Nor, as this case illustrates, is the application of Rule 201 simply a mechanistic exercise. There was a time when one trial judge heard all the proceedings leading up to termination, and the judge and the parties were well aware of what preceded the termination hearing. In some instances the records were all in one file. Today, it is not unusual for different judges to preside at different hearings with different files involving a deprived child and the judge hearing the final termination proceeding is not aware of the prior proceedings without having reviewed the prior record.
[¶ 20] More significantly, unless the trial judge takes formal notice of the prior proceedings under Rule 201, those prior proceedings will not become part of the record for review on appeal. That is what happened in this case. While on appeal the prior history of the case was argued in support of the trial court’s decision, that history is not part of the record certified to us in this appeal. Rule 10(g)(2), N.D.R.App.P., authorizes this Court, on its own motion, to “direct an omission or misstatement be corrected, and, if necessary, that a supplemental record be certified and transmitted.” Because it is not clear on the record before us that the trial court considered the record of prior proceedings leading to termination, I believe it would be improper to use this rule to bring the record of the prior proceedings before us.
[¶ 21] Gerald W. Vande Walle, C.J.